 I)f( CISIONS OF NATIONAL LABOR RELATIONS BOARDGreyhound Exposition Services and Phillip DuncanBlazier. Case 21-CA-17214August 14, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND) PENELLOOn May 16, 1979, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.protected concerted activities; that [)rayage Manager JohnW. Roberts informed a union business representative thatan employee was going to be discharged for engaging inunion or other protected concerted activities: and that Gen-eral Foreman Jack Sacco engaged in the following conduct:(1t in September threatened employees that Respondentwould subcontract their work and discharge them becausethey engaged in union or protected concerted activities; (2)on various dates from August through October threatenedemployees with discharge because they engaged in union orother protected concerted activities; and (3) in October in-structed employees to stay away from their union represen-tatives and threatened to engage in reprisals against them it'they failed to do so.Respondent admits that Patricia Reiley, Raymond Mori-arty, and John W. Roberts are supervisors and agents ofRespondent but denies that the conduct alleged to haveoccurred violates the Act. Respondent also denies that Sac-co is a supervisor and agent or that the conduct attributedto him violates the Act. All parties were afforded full op-portunity to appear, to introduce evidence, to examine andcross-examine witnesses, to argue orally, and to file briefs.Briefs were filed by Respondent and General Counsel andhave been carefully considered.Upon the entire record in the case, including my observa-tion of the witnesses and their demeanor and considerationof the post-hearing briefs, I make the following:FINDINGS oF FA(rORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Greyhound ExpositionServices, Santa Fe Springs, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This casewas heard before me in Los Angeles, California, on March22, 1979. The complaint, which issued on December 15.1978,i pursuant to a charge filed on October 26. allegesviolations of Section 8(a)(1) of the Act. More specifically.the complaint alleges that in August account executives Pa-tricia Reiley and Raymond Moriarty threatened employeeswith discharge or other reprisals for engaging in union orI All dates hereafter are in 1978 unless otherwise stated.1. JURISI)IC( TIONGreyhound Exposition Services. herein called Respon-dent, a Florida corporation and a wholly owned subsidiaryof The Greyhound Corporation. is engaged in the businessof installing commercial exhibits and operates a facility inSanta Fe Springs, California. Respondent annually makespurchases from outside the State of California in excess of$50,000 and performs services in excess of $500,000 withinthe State of California for customers who are engaged ininterstate commerce. Respondent admits and it is foundthat it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. HE LABOR ORGANIZAHION INVOLVEI)Respondent admits and it is found that Van StorageDrivers, Packers, Warehousemen and Helpers. Local No.389, International Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America, herein calledTeamsters, is a labor organization within the meaning ofSection 2(5) of the Act.III. ISSUES1. Whether General Foreman Jack Sacco is a supervisorand agent of Respondent.2. If so, whether Sacco threatened employees that Re-spondent would subcontract their work and discharge themfor engaging in union or other protected concerted activi-ties, and whether he instructed employees to stay away244 NLRB No. 29206 GREYHOtUND EXPOSITION SERVICESfrom their union representatives and threatened to engagein reprisals against them if they failed to do so.3. Whether Patricia Reiley and Raymond Moriarty. ad-mitted supervisors and agents. threatened employees withdischarge or other reprisals for engaging in union or pro-tected concerted activities.4. Whether John W. Roberts. an admitted supervisorand agent, informed a union business representative that anemployee was going to he discharged for engaging in unionor protected concerted activities and, if so, whether suchconduct violates the Act.IV. rHE AI.L.E(iF.) UNFAIR ABOR PRA( II :SA. The SettingRespondent is engaged in the business of installing com-mercial exhibits for customers at various locations. operat-ing out of an office and warehouse in Santa Fe Springs.California. Patricia Reiley and Raymond Moriarty are ac-count executives, and John W. Roberts is the freight ordrayage manager: all are admitted supervisors and agentsof Respondent. Jack Sacco, the senior employee in point oftime of employment with Respondent. is the warehousegeneral foreman, one of at least five foremen employed byRespondent. During times material herein, Vern Sicklerwas the Teamsters union steward. and Robert W'koff wasthe assistant union steward. Richard Covert and PhillipBlazier, (the Charging Parts herein), are forklift operatorsemployed by Respondent.At all times material Respondent and Teamsters wereparties to a collective-bargaining agreement covering "alltruck drivers, packers, craters, warehousemen, loaders,helpers and working foremen, order fillers, checkers andwarehouse foremen."2Respondent also has a contract withPainters and Decorators Union Local 831, herein calledDecorators. The Teamsters employees load and unloadfreight at the warehouse and deliver freight in crates to thecustomer show sites. They utilize trucks and forklifts in theprocess of carrying out their duties. The Decorator employ-ees open the crates: install the display booth, carpets anddrapes: and set up the displays.On an undisclosed date in August Teamsters businessrepresentative Wise called Roberts by phone regarding twogrievances which had been filed against Respondent. Shopsteward Sickler had filed one because Roberts had beendoing unit work in the warehouse, and Wykoff had filed theother, claiming that members of the Decorators were doingTeamsters unit work. Wise testified without contradictionthat Roberts' response to the grievance was, "The God-damn union, you can't do anything any more without theunion around," and that he would not consider the griev-ances. The Sickler grievance was eventually resolved withan award of backpay for I or 1-1 /2 days. On another undis-closed date in August Wykoff reported to the TeamstersAnaheim local the fact that an office employee was signingfreight bills and giving orders to Teamsters employees. Offi-cials of the local came to the premises and talked to Rob-erts, who stopped the office employee from doing the unitwork claimed by the Teamsters.Art. II of G.C. Exh. 2.B. (omplit Paragraphs 9 .nd )Paragraphs 9 and 10 allege that on or about August 31Reiley and Moriarty. respectively. threatened employeeswith discharge or other reprisals for engaging in union orother protected concerted activities.T'he record discloses that Respondent was setting up ashow at the Anaheim Convention ('enter in the latter partof August when Covert observed members of the Decora-tors "unloading freight from the van line,''" work which theTeamsters claimed fell within their work jurisdiction. ('o-vert determined from the Decorators that the\ had beentold to do the work and reported the fact to Sickler whowas unloading a truck nearby. lie testified that Sickler gotdown from his truck to talk to Roberts and to call theTeamsters when Reiley came up "and told Vern to mind hisown business, it didn't pertain to him." While Covert testi-fied. ''There was quite a hit of discussion going on there."he did not recall any of it and went back to work. Sicklerplaced a call to a Teamsters business representati e whocame to the center and talked to Roberts. Neither Sicklernor Reiley testified: consequentl. the foregoing constitutesall of the eidence in support of paragraph 9 of the con-plaint. (ontrary to the position of the General (Counscl. thisevidence falls short of establishing bh a preponderance ofthe evidence a threat of discharge or other reprisals attrib-utable to Reile. Accordingly. I recommend dismissal ofparagraph 9 of the complaint.Covert testified without contradiction that after hejumped off the truck because of the foregoing incident heand Moriarty had a conversation. His account was, "I toldhim I thought it was a bunch of crap that the )ecoratorswere doing the Teamsters' work, and he says, 'He, youbetter get back up on our truck or you can be fired.' " Atthis point Wvkoff walked by. and Covert asked him "can Ireally be fired for making my point of view." Wvkoff ad-vised him. "Well, don't take a chance on it," so Covert gotback on his truck. Moriarty did not testify. I conclude thatMoriarty's remark constituted a threat of discharge directedat Covert because of his aggressive pursuance of a griev-ance and therefore violated Section 8(a)( ) of the Act asalleged in paragraph 10 of the complaint. See, for example.Triangle Sheet Metal Works Division ?of P & F Industries,Inc., et a. 237 NLRB 364, 370 (1978).C. Complaint Paragraph 11Paragraph I 11 alleges that on or about August 31 Robertsinformed a union business representative that an employeewas going to be discharged for engaging in union or otherprotected concerted activities.Wise testified that in late August he received a telephonecall from Wykoff and Sickler reporting that the Decoratorswere doing Teamsters unit work at the Anaheim Conven-tion Center. and that the Teamsters were ready to walk offthe job. Wise called Roberts and advised him that if hewanted to avert a strike he had better adhere to the Team-sters contract and stop the Decorators from doing Team-sters unit work. According to Wise. Roberts "told me hewas going to 'fire Vern Sickler's ass .... Ie is a shopsteward ...he is always interfering ...I will fire his ass if207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit is the last thing I do.' " Wise then cautioned him not tothreaten any of the Teamsters representatives, and thatSickler and Wykoff had been doing their jobs in accordancewith the collective-bargaining agreement. Wise later toldSickler of Roberts' threat.The fact that the threat to fire Sickler was uttered byRoberts to Wise rather than to Sickler himself does notaffect Respondent's liability for the threat. To paraphrasetrial examiner Owsley Vose, whose findings, conclusions.and recommendations were adopted by the Board in PeoriaDry Wall, Inc., 191 NLRB 434 at 440 (1971), "The naturaland reasonably forseeable consequence of [Roberts'] utter-ing the threat to [Wise] was that [Wise, Sickler's] represent-ative, would pass the threat along to [Sickler], as he did, and[Roberts], therefore, must be presumed to have intendedthis result. It also might reasonably be anticipated that[Wise] would convey [Roberts'] threat to other laborers stillin the Respondent's employ, whom he represented." Rob-erts' threat to Wise to "fire" Sickler for reporting a violationof the collective-bargaining agreement, clearly a protectedconcerted activity, constituted interference, restraint, andcoercion in violation of Section 8(a)( 1) of the Act.D. Complaint Paragraph 12Paragraph 12 alleges that in September Respondent,through Sacco, threatened employees that Respondentwould subcontract their work and discharge them for en-gaging in union or other protected concerted activities, thatfrom August through October he threatened to dischargethem for the same reason, and that in October he instructedemployees to stay away from their union representativesand threatened to engage in reprisals against them if theyfailed to do so.The threshold question is whether Sacco is a supervisor.The General Counsel contends that he is, and Respondentcontends that he is not.Sacco is the senior employee in Respondent's warehouseand consequently is designated the general foreman. As thewarehouse general foreman he works with the other menloading and unloading freight, working at times alone andat other times with up to 10 employees. While both Wykoffand Blazier characterized Sacco as being in charge of ship-ping and receiving, and that he told them what to do, Blai-zer testified that Sacco was supposed to work along with theother employees, and that they complained when he didnot. He also sometimes ignores Sacco's "comments." Re-spondent does not utilize a timeclock; therefore, each em-ployee keeps a record of his own time and the job he workson, and Sacco verifies the timecards by initialling them atthe end of the day. Wykoff testified that Sacco could tell themen to work overtime in order to complete a job, and ifthey were short a man he could "call in the next man" butwas required to follow seniority in accordance with the con-tract. Blazier testified that Sacco could authorize time off.Examples of time off that he took were to go to court, forappointments with a doctor. or to go home. At one point hetestified that Sacco had never told him he could not taketime off, and at another point he testified that Sacco hadrefused to let him take time off. In either event it wouldappear that Sacco exercises some independent authorityover time off.Sacco has been a member of the Teamsters for 25 years,and he has been a member of the Decorators for 5 years.He is in the unit represented by the Teamsters and is cov-ered by the contract between the Teamsters and Respon-dent. He attends Teamsters meetings where matters to bevoted on are contracts and the election of officers. Hie hasnever been advised that he had authority to hire, terminate.or reprimand employees, nor has he ever exercised thoseauthorities. He lacks authority to discipline employees. nordo they come to him with their problems. Teamsters do nothave regularly scheduled working hours. Instead, theirhours depend upon the season and the specific commercialshows to which they are assigned. Roberts makes a dailywork schedule, designating the starting time, the number ofpeople in the crews, the trucks to he used, and the work tobe done. The jobs for the following day are posted in thewarehouse. Which employees work is determined "strictlyby the seniority list" in accordance with the contract. Saccorelays the foregoing information to the men when they ei-ther call in or report for work. He works with the otheremployees loading and unloading freight at the warehouse.His name is at the bottom of the seniority list for purposesof working on the shows away from the warehouse. whichsometimes occurs. While Wykoff claimed that Sacco as-signed overtime, it appears from the record that the startingtime and number of hours worked varies according to thejob, and it is customary to stay on the job until the work isfinished. Sacco lacks authority to transfer employees fromjob to job; however. Roberts and the account executivesmay do, and Sacco's role is to convey their decisions to themen. If an employee wants to be switched from one job toanother, authority to do so must be obtained from Roberts.There is an office in the warehouse which Sacco uses whichhas two desks, a telephone. a table, and several chairs.While Sacco may spend from 2 to 3 hours in there on abusy day making and receiving phone calls and answeringquestions regarding late shipments or those expected tocome in, the balance of the day is spent working in thewarehouse alongside the other men. The office, which hastwo doors and a window, is also used by the other employ-ees for making phone calls, eating lunch, and taking breaks.While Sacco has a key to the warehouse, the six men withthe most seniority possess keys, and Wykoff had one for atleast part of 1978. While the rest of the crew receive timeand a half for Saturday work in accordance with the con-tract, Sacco and another foreman. Arrevillaga, receive dou-ble time for Saturday work. Sacco can utilize the services ofthe shop steward and the contract grievance procedures ifhe has a problem. If the seniority list is exhausted and addi-tional help is still needed the foreman first calls Roberts foradditional men. If Roberts is not available the foremanmust refer to a list of casuals which the Company maintainsand "go down that list to call whoever was closest or whocould do the work for him." The casual list, a copy of whicheach foreman has in his possession, is comprised of peoplewho have worked fbr Respondent before, together with thenames of a competitor's regular employees who may be outof work temporarily.33 When work is slow Respondent's regular employees also work as casualsfor Respondent's competitors.208 GREYHOUND EXPOSITION SERVICESThere are certain factors which tend to negate and otherswhich tend to support the conclusion that Sacco is a super-visor. Thus, while Roberts makes up the daily work sched-ule, determines the starting time, number of employees andequipment to be used, Sacco is responsible for making cer-tain the work is done in accordance with Roberts' direc-tions. In this regard, it is noted that Roberts is away fromthe warehouse approximately 70 percent of the time, leav-ing the warehouse employees without effective supervisionunless Sacco is a supervisor. While all employees, includingSacco, are covered by the collective-bargaining agreementSacco, as general foreman, is paid at a higher rate than theother unit employees and receives double the hourly ratefor Saturday work, whereas the other unit employees exceptfor Foreman Arrevillaga receive time and a half for Satur-day work. Sacco's Saturday rate of pay is the result of anagreement between him and Respondent and is not coveredby the collective-bargaining agreement. Further, it is undis-puted that Sacco has independent authority to grant timeoff to employees. Further, it is clear that he exercises in-dependent judgment in selecting casual employees when aneed arises. Accordingly, it is found that Sacco responsiblydirects the work of other employees and is a supervisorwithin the meaning of Section 2(1 1) of the Act.Blazier testified that sometime after August. after he hadfiled a grievance against Respondent with respect to theDecorators doing Teamsters work, he had a conversationwith Sacco about the grievance. According to Blazier, Sac-co made a disparaging remark about the Teamsters andtold him that he "ought to keep [his] nose out of it." andthat Blazier "didn't realize ... that contract time was com-ing up and that the company could at any time sub ourwork out and we would be without jobs and there wasn't aGoddamned thing that we could do about it ...that Iought to stay away from the union, that it would just get mein trouble. If I had problems. I ought to bring it to JohnRoberts or to the office instead of going to the union overit."Blazier testified that on October 19, after he had filedanother grievance over not being paid. Sacco told him"That I should stay away from Bob Wykoff, Vern Sickler,Dick Covert and Charlie Wise because they were a bunchof back-stabbing mother f-rs, and all they were going todo was get in trouble with the company ...that we weresons-of-bitches, and they ought to get rid of any one of us.and they will sooner or later."Sacco testified that about 4 months ago. while he andBlazier were working in the warehouse, they observed Wy-koff, Covert, and Sickler talking outside in the driveway;that he told Blazier to stay away from them and for the twoof them to continue working: and that he became upsetbecause the men had stopped working and said, "Theyought to fire every Goddamn one of you." He further testi-fied that the statement that Respondent could subcontractout the work and that "You guys keep screwing around, weare all going to be looking for a job," was based on a com-ment from a freight driver about a company that had donethat, and that Respondent's management never said it in-tended to do so.Contrary to Respondent's position that Sacco was onlyexpressing his personal opinion and that Blazier ignored hiscomments, I find that Sacco's statements amounted to in-terference, restraint, and coercion within the meaning ofSection 8(a)(1) of the Act.CON(ClUSIoNS O() LAW'I. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Teamsters is a labor organization within the meaningof Section 2(5) of the Act.3. By threatening employees with discharge or other re-prisals. by informing a union business representative thatan employee was going to he discharged for engaging inunion or other protected concerted activities, by threaten-ing to subcontract unit work and discharge employees, andby instructing employees to stay away from their union rep-resentatives Respondent has violated Section 8(a)(1) of theAct.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. Respondent did not violate the Act as alleged in para-graph 9 of the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct. I hereby issue the following recommended:ORDER4The Respondent, Greyhound Exposition Services, SantaFe Springs, California, its officers, agents, successors, andassigns. shall:I. Cease and desist from:(a) Threatening employees with discharge or other repri-sals, informing a union business representative that an em-ployee is going to be discharged for engaging in union orother protected concerted activities, threatening to subcon-tract unit work and discharge employees. and instructingemployees to stay away from their union representatives.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed under the Act.2. Take the following affirmative action which will effec-tuate with purposes of the Act:(a) Post at its place of business in Santa Fe Springs. Cali-fornia, copies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by the RegionalDirector for Region 21, after being duly signed by Respon-dent's authorized representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuous4 In the event no exceptions are filed as provided b Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.I In the event that this Order is enforced by a Judgment of a tinited Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Lahor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enfiorcing an Order of the NationalLabor Relations Board"209 I)DECISIONS OF NATIONAL ABOR RELATIONS BOARDplaces. including all places where notices to employees arecustomaril. posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced.or covered b an other material.(b) Notit} the Regional Director for Region 21. in writ-ing, ithin 2() da s from the date of this Order. what stepshave been taken to comply herewith.1I Is Ft Hi RI:R ORDHI)REI) that the complaint be, and ithereb\ is. dismissed insofar as it alleges that Respondentviolated the Act otherwise than found herein.APPENDIXNotic To EMiPI.OYI.ESPosltli) BY ORDER OF 1IHiLNAII()oNA LABOR RELAIIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity togive evidence. the National Labor Relations Board hasfound that we violated the National Labor Relations Act.and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choosingTo engage in activities together for the purposesof collective bargaining or other mutual aid or pro-tectionTo retrain from the exercise of any such activities.WI-. WiLi Nor threaten you with discharge or otherreprisals fbr engaging in union or other protected con-certed activities.Wr WILL NOT inform your union representativesthat employees are going to be discharged for engagingin union or other protected concerted activities.WE WILll NOI threaten to subcontract out your workand discharge you for engaging in union or other pro-tected concerted activities.WE WILL NOT instruct you to say away from yourunion representatives.WE WII.L N01 in any like or related manner interferewith, restrain, or coerce you in the exercise of rightsguaranteed you by the National Labor Relations Act.GREYHOUND EXPOSITION SERVI(CES210